Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 16, 2016

The Court of Appeals hereby passes the following order:

A16A1072. STEPHEN MONTOYA et al. v. IDK HOMES, INC. et al.

      Stephen Montoya and Stephanie Montoya filed suit against IDK Homes, Inc.
and Ronald C. Janelle (“the Defendants”). The Defendants filed a motion to compel
arbitration, which the trial court granted. The Montoyas filed this direct appeal from
the trial court’s ruling. We, however, lack jurisdiction.
      An order compelling arbitration and staying court proceedings is not a final
judgment within the meaning of OCGA § 5-6-34 (a) (1). Instead, it is a non-final
ruling subject to the interlocutory appeal procedures of OCGA § 5-6-34 (b). See
Goshayeshi v. Mehrabian, 232 Ga. App. 81, 82 (501 SE2d 265) (1998); Pace Constr.
Corp. v. Northpark Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994);
McAllaster v. Merrill, Lynch, Pierce, Fenner & Smith, 212 Ga. App. 697 (443 SE2d
9) (1994). The Montoyas’s failure to follow the interlocutory appeal procedure
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             03/16/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.